Citation Nr: 0716481	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, to include as secondary to exposure to herbicide 
agents.

2.  Entitlement to service connection for a respiratory 
disorder, to include service connection for asthma, or 
service connection for a respiratory disorder secondary to 
exposure to asbestos.

3.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a prostate 
condition, secondary to exposure to herbicide agents, and for 
a respiratory disorder, to include as secondary to exposure 
to asbestos, and granted his claim for service connection and 
awarded a 20 percent disability rating for diabetes mellitus, 
effective April 23, 2001.

In a December 2002 statement, the veteran raised a new claim 
of entitlement to an effective date earlier than April 23, 
2001, for the award of service connection for diabetes 
mellitus.  The Board REFERS this claim to the RO for 
appropriate action.

The veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in September 2006.  The veteran did not 
appear for that hearing.  He has been afforded his right to a 
hearing, and appellate review may proceed.

The appeal for service connection for a respiratory disorder 
claimed as asthma is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's prostate condition first manifested many 
years after service and is not related to his service or to 
any incident therein, including exposure to Agent Orange.  

2.  The veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.

3.  The preponderance of the medical evidence establishes 
that the veteran does not have a respiratory disorder due to 
or the result of exposure to asbestos.

4.  Since April 23, 2001, the veteran's diabetes mellitus has 
been manifested by the need for daily oral hypoglycemic 
agents and dietary restrictions, but his physical activity 
has not been clinically regulated.


CONCLUSIONS OF LAW

1.  A prostate condition was not incurred in or aggravated by 
the veteran's active service, and is not proximately due to 
or the result of exposure to herbicide agents.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

2.  A respiratory disorder due to or the result of exposure 
to asbestos was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.316 (2006).

3.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met since April 23, 2001, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's respiratory 
disorder and prostate condition, however, are not diseases 
subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Respiratory Disorder

The veteran contends that he was exposed to asbestos while 
serving in the Army.  Specifically, he contends that he was 
exposed to asbestos as a result of duties which required him 
to load and unload Navy cargo ships which were insulated with 
asbestos, and as a result of spending time in the barracks 
and buildings insulated with asbestos at Fort Benning, Fort 
Meade, and Fort Lewis.  He seeks service connection for his 
current respiratory problem as a result of this alleged 
exposure to asbestos.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  The M21-1 MR notes that 
"[i]nhalation of asbestos fibers can produce fibrosis, the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis."  For purposes of information only, 
and without reliance thereon, the Board notes that asbestosis 
is defined as a form of lung disease caused by inhaling 
fibers of asbestos and marked by interstitial fibrosis."  
Dorland's Illustrated Medical Dictionary 146 (28th ed. 1994).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that he 
served in the Army from December 1966 to December 1968 as a 
supply clerk, including service in Vietnam.  His records do 
not demonstrate that he was exposed to asbestos as a part of 
his duties, that he served aboard a ship, or that he had 
daily duties which required him to load and unload Navy cargo 
ships insulated with asbestos.  Pre-service and/or post-
service records do not demonstrate occupational or other 
asbestos exposure.  

Assuming that the veteran may have been exposed to asbestos 
during his Vietnam service, such as during unloading of cargo 
carried on ships, the Board notes that mere exposure to a 
potentially harmful agent is insufficient for eligibility for 
VA disability benefits.  The medical evidence must show that 
the claimed disorder is currently diagnosed, and must also 
show a nexus, that is, a causal connection, between the 
current disability and exposure to asbestos in service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of asbestosis or other 
asbestos-related disease.  The Board finds that there was no 
evidence of a chronic disorder due to exposure to asbestos at 
the time of the veteran's service separation.  38 C.F.R. 
§ 3.303(b).  

In November 2001, the veteran underwent VA examination.  At 
that time, the veteran reported a history of shortness of 
breath and coughing, which had been diagnosed as bronchial 
asthma.  He stated that in the past he had been prescribed 
bronchodilators for symptoms that persisted until 
approximately 1990, when he was diagnosed with myasthenia 
gravis, and his thymus gland was removed.  He stated that, 
after the removal of his thymus gland, his respiratory 
symptoms abated.  He denied experiencing shortness of breath 
or coughing at the present time, and stated that he was not 
currently taking any medication for a respiratory disorder.  

The objective portion of the November 2001 VA examination 
included radiologic examination of the chest, which disclosed 
calcified right hilar nodes and a calcified right lower lung 
granuloma.  Objective pulmonary function testing revealed 
reduced mid-flows suggested small airway disease.  Diffusion 
was normal.  The examiner noted that the veteran was seeking 
service connection for asbestosis.  However, the examiner 
provided an impression of only one respiratory disorder, 
bronchial asthma, improved.  

Other clinical evidence relating to a respiratory disorder is 
dated in March 2003, when the veteran again underwent 
pulmonary function testing.  At that time, pulmonary function 
tests revealed no obstruction by spirometry.  Lung volumes 
showed hyperinflation, suggesting air trapping.  Diffusion 
was normal.  No restrictive disease was identified.

The veteran was notified, by a supplemental statement of the 
case (SSOC) issued in May 2005, of medical literature 
discussing the type of findings normally  associated with 
respiratory disorders due to asbestos, and was informed that 
his clinical records failed to disclose any of the findings 
discussed in the medical literature about respiratory 
disorders related to inhalation of asbestos.  

VA clinical records through July 2005 are associated with the 
claims file.  These records, like the report of the VA 
examination and pulmonary function testing, reflect that a 
diagnosis of asthma was assigned, but are devoid of any 
diagnosis of asbestos or respiratory disorder related to 
inhalation of asbestos, and are devoid of any finding 
discussed in the medical literature provided to the veteran.  

The veteran's service medical records do not confirm his 
report that he was exposed to asbestos.  The claims file is 
devoid of evidence of any finding described in M21-MR or in 
the medical literature information provided to the veteran as 
related to inhalation of asbestos.  The claims file is devoid 
of any evidence that any provider, including his treating 
providers, found or suspected a respiratory disorder related 
to exposure to asbestos.   Objective examinations, including 
radiologic examinations of the chest and pulmonary function 
examinations, are devoid of any finding such as pulmonary 
fibrosis or pulmonary interstitial fibrosis or lung 
restriction, so as to warrant further evaluation, and the 
veteran was so notified in 2005.   

To the extent that the veteran provided a history of 
treatment of a respiratory disorder prior to November 2001, 
and reported that the disorder decreased in severity 
following the removal of his thymus gland, that history is 
unfavorable to the veteran's claim, since the removal of the 
thymus would not be expected to affect the presence of 
asbestos fibers in the lungs.  

While the November 2001 VA examiner did not specifically 
comment as to the etiology of the veteran's respiratory 
disorder, because the veteran did not, during that 
examination, indicate that he had been exposed to asbestos in 
service, and there was no evidence of treatment for or 
complaints of respiratory problems during service, the Board 
finds that additional VA examination is not required in this 
case, since the objective and subjective evidence fails to 
reveal any finding not attributable to the assigned diagnosis 
of bronchial asthma.

The Board notes that, in the substantive appeal received in 
May 2003, the veteran requested that clinical records be 
obtained from a provider identified as Dr. Hansberry, whom 
the veteran stated treated him for asthma in 1971 and 1972.  
The veteran has not been notified of the status of that 
request.  However, the VA examiner who conducted the November 
2001 VA examination considered the veteran's past history of 
treatment for asthma.  In the absence of current objective 
findings attributable to inhalation of asbestos fibers, 
clinical records reflecting treatment for asthma in the 1970s 
would not service as a factual basis to support a finding 
that the veteran currently has residuals of exposure to 
asbestos.  The veteran is not prejudiced by completion of the 
adjudication of the claim for service connection for a 
respiratory disorder due to asbestos before those records are 
requested.  The portion of the veteran's claim for service 
connection for a respiratory disorder other than as related 
to asbestos is addressed in the Remand appended to this 
decision.  

The veteran has attributed his respiratory disorder to 
service; however, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
noted above, the service personnel and medical records do not 
confirm the veteran's report that he was exposed to asbestos 
in service.  The medical evidence of record shows that the 
veteran has a current pulmonary disorder, but the medical 
evidence does not establish that the veteran has an asbestos-
related respiratory disorder.  With no evidence of any 
current asbestos-related disorder, service connection for a 
respiratory disorder as due to asbestos exposure is not 
warranted.  

The preponderance of the medical evidence, including the 
information in medical literature provided to the veteran, is 
unfavorable to the veteran's claim that he has a respiratory 
disorder due to asbestos.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply to warrant a more favorable determination.  
The claim for service connection for a respirator disorder 
due to asbestos must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Prostate Condition

The veteran contends that his prostate condition, diagnosed 
as benign prostatic hypertrophy with stromal hyperplasia and 
gland atrophy with mild chronic inflammation, is the result 
of exposure to herbicide agents while serving in Vietnam.  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case had active 
service in Vietnam from May 1967 to May 1968.  Thus, the 
veteran in this case will be afforded the presumption of 
exposure to Agent Orange.  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), including 
prostate cancer, will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  The veteran underwent a biopsy of his prostate 
in December 2003, which revealed stromal hyperplasia and 
gland atrophy with mild chronic inflammation, but no obvious 
suspicious nodules for cancer.  Clinical records dated to 
July 2005 show that the veteran continued to receive 
treatment for benign prostatic hypertrophy, but do not 
demonstrate a diagnosis of cancer.  

While cancer of the prostate is among the diseases subject to 
presumptive service connection, benign prostatic hypertrophy, 
the condition with which the veteran has been diagnosed, is 
not.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) 
(2006).  As the veteran has not been diagnosed with a disease 
that has been shown to have a positive association with 
exposure to herbicides, service connection as secondary to 
exposure to herbicide agents is therefore not warranted on a 
presumptive basis.  See 38 C.F.R. § 3.309(e).   

The veteran, however, may establish service connection 
secondary to exposure to herbicide agents with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).   However, in this case the veteran has not 
submitted any other evidence demonstrating that his prostate 
condition is related to exposure to herbicide agents.  At no 
time have any of his treating physicians related his prostate 
condition to exposure to herbicide agents.  Accordingly, 
service connection for a prostate condition as secondary to 
exposure to herbicide agents is not warranted.  The Board 
thus turns to the merits of the veteran's claim on alternate 
bases.  

The veteran's service medical records are negative for any 
findings or diagnosis of abnormalities of the prostate.  The 
Board thus finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
prostate condition.  38 C.F.R. § 3.303(b).  The veteran 
contends that he first sought treatment for prostate problems 
in the early 1970s, but he has not identified any provider 
who rendered treatment during that time period.  

The first clinical evidence of record, however, relating to 
treatment for the prostate is dated in June 1997, when he was 
assessed with benign prostatic hypertrophy.  Subsequent 
clinical records show that the veteran began to complain of 
urinary obstruction secondary to an enlarged prostate in 
February 1999.  VA examination in November 2001 revealed an 
enlarged prostate.  The diagnosis was benign prostatic 
hyperplasia with no loss of erectile power and no dysuria.  

The veteran underwent a biopsy of his prostate in December 
2003, which revealed stromal hyperplasia and gland atrophy 
with mild chronic inflammation, but no obvious suspicious 
nodules for cancer.  Clinical records dated to July 2005 show 
continued treatment for benign prostatic hypertrophy with 
stromal hyperplasia and gland atrophy with mild chronic 
inflammation.  At no time did any treating provider or 
examining physician relate the veteran's prostate condition 
to his period of active service.

While the veteran alleges that he has received treatment for 
his prostate condition shortly after his discharge from 
service, there are no clinical records which reflect 
treatment for prostate problems dated prior to June 1997, 
approximately 29 years after his separation from service.  
The claims file does not reflect that the veteran has 
identified any additional evidence.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
While the November 2001 VA examiner did not specifically 
comment as to the etiology of the veteran's prostate 
condition, because his service medical records do not show 
problems related to the prostate, the Board finds that an 
additional examination is not required in this case.  As 
there is no evidence establishing a medical nexus between 
military service, including exposure to Agent Orange, and the 
veteran's prostate condition, service connection for a 
prostate condition is not warranted.

The Board has considered the veteran's assertions that his 
prostate condition is related to his service, including 
exposure to Agent Orange.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's prostate 
condition was incurred in or aggravated by his service.  
Furthermore, there is no competent evidence of record showing 
that the prostate condition is the result of exposure to 
herbicides during his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2006).

The veteran was diagnosed with diabetes mellitus in 1998.  A 
record of his initial diagnosis is not in the claims folder.  
According to VA and private examiners, the veteran's diabetes 
mellitus is under fair control.  The veteran has been advised 
to follow a restricted diet for control of his diabetes 
mellitus.  This diet consists of restricted calories and a 
low fat regimen.  

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  His dosages have increased periodically 
since the initial prescription.  He has not been prescribed 
insulin injections as a part of his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  On VA examination in November 2001, the 
veteran stated that his physician had placed him on an 
exercise regimen.  In a March 2004 letter, the veteran's 
private physician stated that the veteran had been advised to 
exercise daily in effort to control his diabetes mellitus.  
Additionally, treatment records dated in January 2005 show 
that the veteran reported that he tried to exercise 
regularly.  

In order to meet a higher rating of 40 percent, the veteran 
must have been told that he should avoid any strenuous 
occupational or recreational activities.  See 38 C.F.R. § 
4.119, DC 7913 (emphasis added).  The available evidence does 
not indicate that the veteran has been prescribed or advised 
to avoid strenuous occupational and recreational activities, 
as is required in order to merit a higher rating of 40 
percent.  The fact that the veteran has been advised that he 
should exercise, in the absence of specified medical 
guidelines for that exercise, does not meet the criterion 
requiring regulation of activity so as to warrant a 40 
percent evaluation.

While the veteran here has been prescribed a restricted diet 
and oral hypoglycemic agents in effort to control his 
diabetes, he has not been prescribed insulin or limited 
physical activity or advised to avoid recreational 
activities.  The veteran therefore does not meet the criteria 
for a higher rating of 40 percent.  38 C.F.R. § 4.119, 
DC 7913.  As the preponderance of the evidence is against the 
claim for a higher rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

In an April 2007 statement, the veteran's representative 
raised the argument that, since the veteran's VA examination 
was conducted in 2001, a new examination is required in order 
to adjudicate this claim.  Under the circumstances of this 
case, the Board does not agree.  In particular, VA outpatient 
clinical records which specifically reflect treatment of the 
veteran's diabetes and the current severity of that disease 
through July 2005 are of record.  The outpatient treatment 
records dated in 2005 include specific information which 
addresses each criterion which must be considered for rating 
purposes.  These records provide a more complete picture of 
the veteran's disability due to diabetes than would a one-
time VA examination.  Since these records are adequate for 
rating purposes, Remand of the claim for additional VA 
examination is not required. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, March 
2003, and March 2006; a rating decision in April 2002; a 
statement of the case in February 2003; and supplemental 
statements of the case in February 2004, May 2005, and 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  

In particular, the RO issued a letter in March 2003 which 
specifically advised the veteran of the criteria for service 
connection, of the efforts VA would make to assist the 
appellant with regard to the evidence to be obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Although 
this letter did not specifically advise the veteran that he 
should submit any evidence in his possession, the veteran 
clearly understood that he should do so, because he 
thereafter submitted medical statements from his private 
physician.  

As to the claim for service connection for diabetes mellitus, 
that claim was granted.  The veteran has appealed the 
disability evaluation assigned for the disability and has 
appealed the effective date assigned for the award of service 
connection, so the veteran has demonstrated that, if there 
was any defect in the notice as to assignment of an 
evaluation or an effective date, he has not been prejudiced 
by such defect.  As to the claim for service connection for 
diabetes mellitus, the purpose of notice and assistance under 
the VCAA has been satisfied by the granting of the claim, and 
no further discussion of the VCAA as to this claim is 
required.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  In particular, 
the claims were adjudicated again in 2004 and in May 2005 and 
December 2005.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a prostate condition to include as 
secondary to exposure to herbicide agents, is denied.

Service connection for a respiratory disorder due to exposure 
to asbestos is denied.

An initial rating higher than 20 percent for diabetes 
mellitus is denied.


REMAND

In the veteran's substantive appeal, received by VA in May 
2003, the veteran requested that clinical records be obtained 
from a provider identified as "Dr. Hansberry," whom the 
veteran stated treated him for asthma in 1971 and 1972.  
Since the veteran's service separation was in late 1968, 
evidence that the veteran was treated for asthma in 1971 
would be proximate to the veteran's service and could be 
relevant to a claim for service connection for that disorder.  
The claims file reflects that the RO sought records from Dr. 
Hansberry in May 2003.  The claims file does not reflect that 
Dr. Hansberry replied.  More importantly, the claims file 
does not reflect that the veteran was notified, in any of the 
three subsequent supplemental statements of the case, of the 
status of the request for Dr. Hansberry's records.  The claim 
for service connection for a respiratory disorder, to include 
asthma, is Remanded for further notice to the veteran and 
development as needed based on the veteran's response to that 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified that 
records were requested from Dr. Hansberry, but 
no reply has been received.  

Even though the veteran has previously been 
sent such notice, it is the Board's opinion 
that the veteran should again be provided with 
notice of VA's duties to assist and notify 
him, set forth in the Veterans Claims 
Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006), including 
notice of the criteria for service connection 
for a respiratory disorder.  The veteran 
should be advised that evidence proximate to 
service would be the most persuasive evidence 
available.

The notice should include an explanation as to 
the information or evidence needed to 
determine an effective date and a disability 
rating if the claim for service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). Each item of notice 
described in this paragraph should be issued 
prior to issuance of a supplemental statement 
of the case (SSOC).

2.  The veteran should be offered the 
opportunity to provide any evidence in his 
possession or identify any evidence he wants 
VA to obtain.

3. After completion of the above, the record 
should be reviewed to determine whether any 
additional development is deemed necessary, to 
include obtaining clinical opinion if the 
veteran establishes that he was treated for a 
respiratory disorder proximate to his service 
discharge.  

4.  After all indicated development has been 
conducted, the expanded record should be 
reviewed and it be determined if the veteran's 
claims can be granted.  If the claim is not 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


